DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1, 14, 27 and 30 have been amended.
No claim(s) has/have been cancelled or added.
Claims 1, 3-14, 16-27, 29 and 30 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed 02/25/2022, with respect to claim 1 have been fully considered and are moot in view of the new ground(s) of rejection.  The amendments to the claims necessitated the new ground(s) of rejection discussed below.

Claim Objections
Claims 3, 5, 12, 16, 18, 25 and 29 are objected to because of the following informalities:
Claim 3 recites “fixed packet size” in line 6 while claim 3 recites “a fixed packet size” in line 3 as well. In claim 3, line 6, the second occurrence of “fixed packet size” seems to refer back to previously recited. If it is true, it is suggest to change “fixed packet size” to ---the fixed packet size--- assuming both limitations are the same.
Claim 5 recites “packets of variable sizes” in line 4 and line 7 respectively while claim 4 recites “packets of variable sizes” in line 6 as well. In claim 5, line 4 and line 7, the second and third occurrences of “packets of variable sizes” seems to refer back to previously recited. If it is true, it is suggest to change “packets of variable sizes” to ---the packets of variable sizes--- assuming all limitations are the same.
Claim 12 recites “a first UE” in line 3 while claim 1 recites “a first user equipment (UE)” in line 2-3 as well. In claim 12, line 3, the second occurrence of “a first UE” seems to refer back to previously recited. If it is true, it is suggest to change “a first UE” to ---the first UE--- assuming both limitations are the same.
Claim 16 recites “fixed packet size” in line 6 while claim 16 recites “a fixed packet size” in line 3 as well. In claim 16, line 6, the second occurrence of “fixed packet size” seems to refer back to previously recited. If it is true, it is suggest to change “fixed packet size” to ---the fixed packet size--- assuming both limitations are the same.
Claim 18 recites “packets of variable sizes” in line 5 and line 7-8 respectively while claim 17 recites “packets of variable sizes” in line 6 as well. In claim 18, line 5 and line 7-8, the second and third occurrences of “packets of variable sizes” seems to refer back to previously recited. If it is true, it is suggest to change “packets of variable sizes” to ---the packets of variable sizes--- assuming all limitations are the same.
Claim 25 recites “a first UE” in line 3 while claim 14 recites “a first user equipment (UE)” in line 5-6 as well. In claim 25, line 3, the second occurrence of “a first UE” seems to refer back to previously recited. If it is true, it is suggest to change “a first UE” to ---the first UE--- assuming both limitations are the same.
Claim 29 recites “fixed packet size” in line 7 while claim 29 recites “a fixed packet size” in line 4 as well. In claim 29, line 7, the second occurrence of “fixed packet size” seems to refer back to previously recited. If it is true, it is suggest to change “fixed packet size” to ---the fixed packet size--- assuming both limitations are the same.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-5, 7, 8, 10, 11, 14, 16-18, 20, 21, 23, 24, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2017/0086028 A1) hereinafter “Hwang” in view of Duengen et al. (US 2020/0178268 A1) hereinafter “Duengen”.

Regarding claims 1, 14, 27 and 30, Hwang discloses Claim 1 of a method for wireless communications (see FIG. 5(c); see ¶ [0096], schedules resource allocation for V2X communication), Claim 14 of a road side unit (RSU) for wireless communications, comprising: a memory configured to store instructions; and a processor communicatively coupled with the memory (see FIG. 10B; see ¶ [0103] [0108], eNB-type RSU includes a controller and memory), Claim 27 of a non-transitory computer readable medium storing instructions, executable by a processor, for wireless communications (see FIG. 10B; see ¶ [0107-08], implemented as a computer-readable code in a computer-readable recording medium), and Claim 30 of an apparatus for wireless communications (see FIG. 10B; see ¶ [0103] [0108], eNB-type RSU includes a controller and memory), comprising:
receiving, at a road side unit (RSU), a scheduling request for resources directly from a first user equipment (UE) for side-link communication with a second UE (see FIG. 5(c); see ¶ [0097], the eNB-type RSU 506 receives a scheduling request for V2X communication from each of means of transportation #1 (i.e., first UE) 502 and means of transportation #2 504 in steps 528a to 528b);
determining, at the RSU, at least one characteristic associated with the scheduling request (see FIG. 5(c); see ¶ [0097], in step 530, the eNB 506 can determine a resource pool in consideration of a movement direction (i.e., one characteristic) of each of means of transportation #1 502 and means of transportation #2 504);
allocating, at the RSU, resources in a resource pool to the first UE for the side-link communication with the second UE based on determining the at least one characteristic associated with the scheduling request (see FIG. 5(c); see ¶ [0097-98], the eNB 506 performs scheduling and some or all of the movement speed, the device type, and the number of means of transportation moving in the same direction can be used for resource pool scheduling for V2X communication as well as the movement direction of the means of transportation); and
transmitting, directly from the RSU to the first UE, a scheduling grant identifying the allocated resources, wherein the scheduling grant indicates to the first UE the allocated resources in the resource pool that the first UE is to utilize for transmissions for packets for side-link communication directly from the first UE to the second UE (see FIG. 5(c), scheduling response 532a and 532b (i.e., scheduling grant); see ¶ [0096-97] [0105], the eNB-type RSU 506 schedules/allocates the resource pool/resource allocation to the corresponding means of transportation).
Hwang does not explicitly disclose the at least one characteristic associated with the scheduling request include one of a packet size. 
However, Duengen discloses wherein the at least one characteristic associated with the scheduling request include one of a packet size for transmission by the first UE to the second UE (see FIG. 3 and 7; see ¶ [0037] [0053], the scheduling request message indicating a size of the data available at the roadside network unit (i.e., first UE) for transmission on the sidelink channel to transmit to UE2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide the at least one characteristic associated with the scheduling request include one of a packet size as taught by Duengen, in the system of Hwang, so that it would provide to assign or allocate sidelink resources being sufficient to transmit the available data based on the packet size for transmission by the first UE (Duengen: see ¶ [0057]).

Regarding claims 3, 16 and 29, the combined system of Hwang and Duengen discloses wherein determining the at least one characteristic associated with the scheduling request comprises:
determining whether the first UE is scheduled to transmit a fixed packet size based on the scheduling request (Duengen: see FIG. 3 and 7; see ¶ [0037] [0053], the scheduling request message indicating a size of the data available at the roadside network unit (i.e., first UE) for transmission on the sidelink channel to transmit to UE2); and
allocating a fixed set of resources in the resource pool for a set number of frames based on determining that the first UE is scheduled to periodically transmit fixed packet size (Hwang: see FIG. 5(c); see ¶ [0097-98], the eNB 506 performs scheduling; and Duengen: see FIG. 3 and 7; see ¶ [0037] [0054], the scheduling grant message including an assignment of a number of sidelink resources which is being sufficient to transmit the data/packet size).

Regarding claims 4 and 17, the combined system of Hwang and Duengen discloses wherein determining the at least one characteristic associated with the scheduling request comprises:
determining whether the first UE is scheduled to transmit a fixed packet size based on the scheduling request (Duengen: see FIG. 3 and 7; see ¶ [0037] [0053], the scheduling request message indicating a size of the data available at the roadside network unit (i.e., first UE) for transmission on the sidelink channel to transmit to UE2); and
allocating a fixed set of resources in the resource pool based on determining that the first UE is scheduled to transmit packets of variable sizes (Hwang: see FIG. 5(c); see ¶ [0097-98], the eNB 506 performs scheduling; and Duengen: see FIG. 3 and 7; see ¶ [0037] [0054], the scheduling grant message including an assignment of a number of sidelink resources which is being sufficient to transmit the data/packet size).

Regarding claims 5 and 18, the combined system of Hwang and Duengen discloses further comprising:
receiving, at the RSU, a second scheduling request directly from the second UE for side-link communication (Hwang: see FIG. 5(c); see ¶ [0097], the eNB-type RSU 506 receives a scheduling request for V2X communication from each of means of transportation #1 502 and means of transportation #2 (i.e., second UE) 504 in steps 528a to 528b);
determining that the second UE is scheduled to transmit packets of variable sizes based on the second scheduling request (Duengen: see FIG. 3 and 7; see ¶ [0037] [0053], the scheduling request message indicating a size of the data available at the roadside network unit for transmission on the sidelink channel); and
allocating a second set of resources in the resource pool for the second UE to transmit packets of variable sizes directly to the first UE (Hwang: see FIG. 5(c); see ¶ [0097-98], the eNB 506 performs scheduling; and Duengen: see FIG. 3 and 7; see ¶ [0037] [0054], the scheduling grant message including an assignment of a number of sidelink resources which is being sufficient to transmit the data/packet size).

Regarding claims 7 and 20, the combined system of Hwang and Duengen discloses wherein the scheduling request form the first UE is received on a first transmission time interval (TTI) reserved for one UE to transmit scheduling requests to the RSU (Hwang: see FIG. 5(c); see ¶ [0097], the eNB-type RSU 506 receives a scheduling request for V2X communication from each of means of transportation #1 (i.e., first UE) 502 and means of transportation #2 504 in steps 528a to 528b; and Duengen: FIG. 7, T2; see ¶ [0050], within time period T2).

Regarding claims 8 and 21, the combined system of Hwang and Duengen discloses wherein the scheduling grant is transmitted by the RSU on a second transmission time interval (TTI) reserved for transmitting scheduling grants to one UE (Hwang: see FIG. 5(c), scheduling response 532a and 532b (i.e., scheduling grant); and Duengen: FIG. 7, T3; see ¶ [0051], within time period T3).

Regarding claims 10 and 23, the combined system of Hwang and Duengen discloses wherein determining the at least one characteristic associated with the scheduling request comprises:
determining whether a latency requirements of the first UE satisfy a latency threshold; and modifying RSU scheduling structure for a frame based on the determining that the latency requirements of the first UE are less than the latency threshold (Claim 1 recites multiple functionalities by using “or” in a selective way. Since Examiner has shown the teaching of at least one functionality, the claim limitation(s) is/are still met which dependent upon the claim).

Regarding claims 11 and 24, the combined system of Hwang and Duengen discloses wherein modifying the RSU scheduling structure includes increasing periodicity of resources reserved for scheduling requests and UE specific scheduling grants within a frame (Claim 1 recites multiple functionalities by using “or” in a selective way. Since Examiner has shown the teaching of at least one functionality, the claim limitation(s) is/are still met which dependent upon the claim).

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Duengen and further in view of Yasukawa et al. (US 2018/0249448 A1) hereinafter “Yasukawa”.

Regarding claims 6 and 19, the combined system of Hwang and Duengen wherein the first set of resources for the first UE and the second set of resources for the second UE (Hwang: see FIG. 5(c); see ¶ [0097-98], the eNB 506 performs scheduling; and Duengen: see FIG. 3 and 7; see ¶ [0037] [0054], the scheduling grant message including an assignment of a number of sidelink resources which is being sufficient to transmit the data/packet size), but does not explicitly disclose half-duplex constraints.
However, Yasukawa discloses wherein the first set of resources for the first UE and the second set of resources for the second UE are ordered in time domain by the RSU to comply with half-duplex constraints (see ¶ [0105], D2D employs half-duplex communication using a common frequency band between the transmission-side user equipment UEa and the reception-side user equipment UEb. Accordingly, a user equipment UE which is transmitting a D2D signal cannot receive a D2D signal transmitted from another user equipment UE. In the case of D2D, since a partner user equipment UE to which data is transmitted cannot be said to be always in a standby state, it is necessary to cause the reception-side user equipment UE to easily receive the D2D signal as much as possible in order to achieve a decrease in delay in the D2D communication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide half-duplex constraints as taught by Yasukawa, in the combined system of Hwang and Duengen, so that it would provide to use a half-duplex communication countermeasure once can avoid an influence of half-duplex communication as much as possible and increase the possibility that a D2D signal reaches a reception-side user equipment UE (Yasukawa: see ¶ [0176]).

Claims 9, 12, 13, 22, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Duengen and further in view of Faurie et al. (US 2016/0338095 A1) hereinafter “Faurie”.

Regarding claims 9 and 22, the combined system of Hwang and Duengen discloses wherein the second TTI reserved for the scheduling grants (Hwang: see FIG. 5(c), scheduling response 532a and 532b (i.e., scheduling grant); and Duengen: FIG. 7, T3; see ¶ [0051], within time period T3), but does not explicitly disclose wherein the second TTI reserved for the scheduling grants includes a first portion that is common for all UEs in coverage area of the RSU and a second portion that is UE specific.
However, Faurie discloses wherein the second TTI reserved for the scheduling grants includes a first portion that is common for all UEs in coverage area of the RSU and a second portion that is UE specific (see ¶ [0100], in some cases, the traffic characteristics of the sidelink transmissions may be semi-static, e.g., in a voice communication. In these or other cases, the resource grants discussed previously may be transmitted in a reduced format to reduce overheads).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide wherein the second TTI reserved for the scheduling grants includes a first portion that is common for all UEs in coverage area of the RSU and a second portion that is UE specific as taught by Faurie, in the combined system of Hwang and Duengen, so that it would provide that the scheduling grants can be specifically allocated to further minimize collisions (Faurie: see ¶ [0031]).

Regarding claims 12 and 25, the combined system of Hwang and Duengen discloses wherein determining the at least one characteristic associated with the scheduling request comprises: wherein the scheduling request further indicates that the first UE is requesting transmission of packets with a fixed packet size (Duengen: see FIG. 3 and 7; see ¶ [0037] [0053], the scheduling request message indicating a size of the data available at the roadside network unit (i.e., first UE) for transmission on the sidelink channel), but does not explicitly disclose a first UE has a low latency requirement.
However, Faurie discloses determining that a first UE has a low latency requirement based on the scheduling request, wherein the scheduling request further indicates that the first UE is requesting transmission of packets with a fixed packet size (see ¶ [0128], receiving and decoding downlink transport blocks and transmitting them over sidelink, for minimizing the latency at the relay UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide a first UE has a low latency requirement as taught by Faurie, in the combined system of Hwang and Duengen, so that it would provide that resources can be determined based on a first UE has a low latency requirement of the scheduling request to further minimize collisions (Faurie: see ¶ [0031]).

Regarding claims 13 and 26, the combined system of Hwang, Duengen and Faurie discloses further comprising:
allocating a first set of resources in the resource pool of the first frame to the first UE (Hwang: see FIG. 5(c); see ¶ [0097-98], the eNB 506 performs scheduling; and Duengen: see FIG. 3 and 7; see ¶ [0037] [0054], the scheduling grant message including an assignment of a number of sidelink resources which is being sufficient to transmit the data/packet size); and
allocating a second set of resources in the resource pool of the first frame to the first UE, wherein the first set of resources and the second set of resources are a fixed set of non-continuous resources within same frame (Faurie: see ¶ [0140-41], At block 1604, the first UE determines a configuration of the resource pool for the second UE within the resource pool configured by the base station in such a way to avoid or substantially reduce simultaneous transmissions between the first UE and the second UE, or collisions of device-to-device transmissions between the first UE and the second UE. In some cases the second UE operates in autonomous selection mode. At block 1606, the first UE transmits to the second UE the resource pool configuration for the second UE. At block 1608, the second UE selects resource for the device-to-device transmission from the resource pool configured for the second UE and performs transmission on the selected resource).

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462